Citation Nr: 1010708	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension (SMP) at the 
housebound rate. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO denied 
entitlement to SMP aid and attendance or housebound rate.  
The Veteran expressed disagreement only with the denial of 
SMP at the housebound rate, and that is the only issue 
considered in the statement of the case, or certified to the 
Board.

On VA examination, it was noted that the Veteran had type 2, 
diabetes mellitus and had served in Vietnam.  He was 
therefore entitled to the presumption of service connection 
for that disease in veterans with qualifying Vietnam service.  
See 38 C.F.R. § 1116 (West 2002).  The examiner reported that 
the Veteran had agreed to file a claim for this benefit, but 
the record before the Board does not show that such a claim 
has been filed.

The issues of entitlement to service connection for a 
cardiovascular system disability, a psychiatric disability, 
and a skin disability have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran is over 65 years of age and has a combined rating 
of 80 percent due to non-service connected disabilities.


CONCLUSION OF LAW

The criteria for SMP at the housebound rate have been met.  
38 U.S.C.A. §§ 1513(a), 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d)(1), (2) (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for SMP, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Generally, a Veteran receiving non-service connected pension 
may receive SMP at the housebound rate if he has a disability 
rated as permanent and total (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  
38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1), (2).

The United States Court of Appeals for Veteran's Claims 
(Court) has held that if a Veteran is 65 years of age or 
older, the provisions of 38 U.S.C.A. § 1521(e) requiring 
demonstration of permanent and total disability are not for 
application.  Hartness v. Nicholson, 20 Vet. App. 216, 221 
(2006).  Indeed, 38 U.S.C.A. § 1513(a) prescribes that 
Veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
As clarified by the Court in Hartness, the application of 
38 U.S.C.A. § 1513(a) to a Veteran 65 years of age and older, 
permits the exclusion of the permanent and total disability 
requirement in determining entitlement to pension.  Id.

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for a 
Veteran age 65 or older to obtain SMP benefits.  Rather, it 
is only necessary that the evidence establish either that he 
has additional disability or disabilities independently 
ratable at 60 percent or more, or that, by reason of 
disability or disabilities, he is permanently housebound.  
Id.  

The housebound benefit had been denied because the Veteran 
was awarded pension benefits prior to reaching the age of 65, 
and was required to show that he was actually housebound 
under the provisions of 38 U.S.C.A. § 1521.  The Court's 
decision in Hartness, however, does not appear to make this 
distinction, but requires only that the Veteran be 65 and 
have disabilities independently ratable at 60 percent or 
more.  Significantly, the Court did not consider the 
veteran's age when pension was awarded, but focused on his 
current age and disabilities.

In proposing a rewrite of its regulations, VA has interpreted 
Hartness as holding that a veteran who is eligible for 
improved pension based on being age 65 or older is eligible 
for improved pension if he or she has a disability ratable at 
60 percent or more.  The proposed regulation provides for the 
housebound benefit if a veteran is 65 or older and has 
disabilities rated or ratable at 60 percent or more.  72 Fed. 
Reg. 54,776 (Sept. 26, 2007) (including proposed regulation 
38 C.F.R. § 5.391(b)).  

The Veteran would be eligible for pension based on being over 
65.  There is no indication in Hartness that its holding 
applied only to pension awards made on or after a veteran's 
65th birthday.

In this case, the Veteran is over 65 years of age and his 
combined disability rating is 80 percent.  Accordingly, under 
Hartness, he meets the requirements for SMP at the housebound 
rate. 



ORDER

Entitlement to SMP at the housebound rate is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


